Citation Nr: 1441364	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cirrhosis of the liver.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1958 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO, in pertinent part, denied service connection for cirrhosis of the liver.

In February 2011, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing has been prepared and associated with the claims file. 

In October 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in December 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board.

Subsequent to the issuance of the December 2013 SSOC, additional evidence was added to the Veteran's Veterans Benefits Management System (VBMS) file, namely VA audiology treatment records and a July 2014 audiology Disability Benefits Questionnaire (DBQ) report.  Such evidence has not been considered by the Agency of Original Jurisdiction (AOJ).  However, this new evidence is not relevant to the instant claim and such a waiver is not required.  See 38 C.F.R.           § 20.1304 (2013). 

This appeal was processed using the VBMS paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Unfortunately, the Board finds that further RO action on the instant claim for service connection is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's October 2013 remand, the Veteran contends that he suffers from cirrhosis of the liver as a result of his in-service exposure to carbon tetrachloride (CCl4) while working as a transmitter repairman.  He further contends that he used CCl4 on an almost daily basis from 1959 to 1962 and that he had "extreme" exposure after he was reassigned to Japan for nine months.  The Board noted that the Veteran's military occupational specialty (MOS) was listed as Ground Radio Communication Equipment Repairman on his Form DD-214 and found that his statements with respect to extensive exposure to CCl4 during service were credible.  Further, the Board noted that the record contained five opinions or statements from medical professionals with respect to the likely etiology of the Veteran's cirrhosis.  However, the Board found that such opinions or statements were not sufficient to adjudicate the instant claim.

As a result, in October 2013, the Board found that an etiological opinion addressing the Veteran's contentions was to be obtained.  The Board specifically instructed that the Veteran's in-service treatments for colds, an upper respiratory infection and peeling of the hands as well as the results of a laboratory culture were to be discussed.  In addition, the Board instructed that the specifically identified opinions or statements of record were to be reviewed and discussed by the examiner.

Pursuant to the remand, an opinion was provided in November 2013.   The physician opined that it was less likely than not that the Veteran's claimed liver cirrhosis was related to his reported exposure to carbon tetrachloride or TCE during service and that it otherwise had its onset in or was related to his period of active duty service.  The physician detailed the symptoms commonly related to acute solvent exposure and noted that such symptoms were not reported by the Veteran or documented in his medical records.  He also found that there was no direct link or significance of an upper respiratory infection, peeling hands or laboratory results revealing normal flora in relation to his exposure.  The physician also cited to literature detailing the effects of acute high-level TCE exposure.  However, while the physician did list or attach the prior etiological opinions/statements from other care providers, such were not discussed or otherwise addressed in the opinion.

Hence, the AOJ should obtain an addendum opinion from the physician who evaluated the Veteran in connection with the current claim in October 2013.  The AOJ should only arrange for further examination of the Veteran in connection with this claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from the October 2013 physician.  If the physician who provided the October 2013 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by a physician at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

With respect to current cirrhosis of the liver, the physician should opine whether it is at least as likely as not that (a) the cirrhosis of the Veteran's liver is due, at least in part, to exposure to chemicals (specifically, carbon tetrachloride) during service; and, if not, (b) that cirrhosis of the liver had its onset in, or is otherwise related to, the Veteran's period of active service.

In rendering the requested opinion, the examiner should accept as fact that the Veteran had extensive exposure to carbon tetrachloride during service, as he has described. The physician must review and discuss the prior etiological statements/opinions from other care providers, including in September 2008 (by A.S., a treating VA physician); November 2008 (by A.N., a physician in the West Haven VAMC's liver clinic); February 2009 (by A.C., a physician in the VAMC's liver clinic); November 2009 (by S.K., a gastrointestinal Fellow); and by the physician's assistant who examined the Veteran for compensation purposes in July 2010.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the claim on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



